           Case 1:19-cr-00351-VM Document 114
                                          113 Filed 11/20/20
                                                    11/19/20 Page 1 of 2




KIRTON LAW FIRM
______________________________________________________________________________
                                                                                                          11/20/2020

Marlon G. Kirton, Esq.                         Nassau County:
                                          175 Fulton Avenue, Suite 305
________________                          Hempstead, New York 11550
                                          Tel. # (516) 833-5617
                                          Fax # (516) 833-5620

November 19, 2020

VIA ELECTRONIC FILING

Hon. Victor Marrero
District Court
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re: U.S. v. Antonio Medina, 19 cr. 351 (VM)

Dear Judge Marrero:

       I represent Antonio Medina in the above-referenced matter. This Court scheduled a
sentencing hearing for December 4, 2020. I request an adjournment of the sentencing hearing to
date during the week of January 25, 2021.

        The case has been resolved by plea. I need additional time to retrieve documents from
friends and family, of Mr. Medina, in support of a sentencing memorandum. I should be able to
retrieve the documents in a few weeks. I request a date during the week of January 25, 2021, for
the sentencing hearing. 1 The Government does not object to this application.

         Please contact me if you have any questions or concerns.

Sincerely,


s/Marlon G. Kirton
Marlon G. Kirton, Esq.



1
 In addition, I have a motion to dismiss due on or before January 4, 2021, in a separate criminal case in the
Southern District of New York.

1
         Case 1:19-cr-00351-VM Document 114
                                        113 Filed 11/20/20
                                                  11/19/20 Page 2 of 2




cc: Daniel Nessim, Assistant United States Attorney (via electronic mail).

                                    The request is granted. The sentencing
                                    currently scheduled for December 4, 2020
                                    is adjourned until January 28, 2021 at
                                    10:30 a.m.


                                      11/20/2020




2
